FILED
                                                                     MARCH 2, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                            )
                                                )     No. 37232-4-III
                     Respondent,                )
                                                )
       v.                                       )
                                                )
CHRISTOPHER BACON,                              )     PUBLISHED OPINION
                                                )
                     Appellant.                 )

       STAAB, J. — Christopher Bacon was found guilty of possession of a stolen vehicle

and making or possessing a motor vehicle theft tool. On appeal, he challenges only the

second conviction because the information omitted the crime’s intent element. The State

concedes and agrees the conviction should be reversed but maintains that it should be

dismissed without prejudice. We hold that mens rea is an essential element of making or

possessing motor vehicle theft tools under RCW 9A.56.063(1), reverse the challenged

conviction, and dismiss it without prejudice.

                                         FACTS

       Mr. Bacon was a front-seat passenger in a stolen 1991 Honda Accord when a

police officer stopped the car. The driver and Mr. Bacon were ordered out of the vehicle,

detained, and frisked. Mr. Bacon had a brass-colored metal punch commonly used to
No. 37232-4-III
State v. Bacon


break vehicle windows in his front pocket. A search incident to Mr. Bacon’s arrest

revealed a key ring of shaved keys on the front passenger seat of the car, a shaved GM

key in the ignition, and more shaved keys on the key ring attached to the GM key.

Another shaved key was discovered in one of Mr. Bacon’s back pockets.

          Mr. Bacon was charged by information with felony possession of a stolen motor

vehicle and the gross misdemeanor charge of making or possessing a motor vehicle theft

tool. A jury convicted him of both counts.

                                        ANALYSIS

       For the first time on appeal, Mr. Bacon contends that the information was

constitutionally deficient as to the charge of possessing motor vehicle theft tools because

it failed to include the necessary intent element of the crime. While the general rule

prohibits raising an issue for the first time on appeal, an exception applies for a “manifest

error affecting a constitutional right.” RAP 2.5(a). An accused has the right under our

State and Federal Constitutions to be informed of the charges filed against him. U.S.

CONST. amend. VI; CONST. art. 1, § 22 (amend. 10). Washington recognizes that a

charging document that fails to include all necessary elements of a crime raises such a

constitutional challenge. State v. Haberman, 105 Wn. App. 926, 933, 22 P.3d 264

(2001).

       A constitutional challenge to a charging document is reviewed de novo. State v.

Goss, 186 Wn.2d 372, 376, 378 P.3d 154 (2016). However, when a charging document

                                              2
No. 37232-4-III
State v. Bacon


is challenged for the first time on appeal, we liberally construe the document. State v.

McCarty, 140 Wn.2d 420, 425, 998 P.2d 296 (2000). When the information is read

liberally, the document will be found sufficient “if the necessary elements appear in any

form, or by fair construction may be found, on the face of the document.” Id. On the

other hand, “[i]f the document cannot be construed to give notice of or to contain in some

manner the essential elements of a crime, the most liberal reading cannot cure it.” State

v. Campbell, 125 Wn.2d 797, 802, 888 P.2d 1185 (1995).

       In this case, Mr. Bacon asserts that count two of the information failed to include

the necessary element of intent. Specifically regarding that count, the information

alleged:

       COUNT II: MAKING OR POSSESSING A MOTOR VEHICLE THEFT
       TOOL, committed as follows: That the defendant, CHRISTOPHER
       BACON, in the State of Washington, on or about May 15, 2019, did
       possess a motor vehicle theft tool or implement that has been adapted,
       designed or is commonly used in the commission of motor vehicle related
       theft, to-wit: a SHAVED KEYS, allowing the motor vehicle theft tool to be
       used or employed in the commission of motor vehicle theft.

Clerk’s Papers at 6.

       The first question to address is whether mens rea is a necessary element of the

crime of making or possessing a motor vehicle theft tool.

       The relevant statute provides:

       Any person who makes or mends, or causes to be made or mended, uses, or
       has in his or her possession any motor vehicle theft tool, that is adapted,
       designed, or commonly used for the commission of motor vehicle related

                                             3
No. 37232-4-III
State v. Bacon


       theft, under circumstances evincing an intent to use or employ, or allow the
       same to be used or employed, in the commission of motor vehicle theft, or
       knowing that the same is intended to be so used, is guilty of making or
       having motor vehicle theft tools.

RCW 9A.56.063(1) (emphasis added).

       The statute provides alternatives means of committing the crime. Under the first

alternative, the necessary mens rea requires the State to prove circumstances evincing an

intent to use, employ, or allow the tool to be used or employed. As the State points out,

under the “series-qualifier canon” of statutory construction, the phrase “under

circumstances evincing an intent” modifies both phrases “to use or employ” as well as

“allow the same to be used or employed.” See Porto Rico Ry., Light & Power Co. v.

Mor, 253 U.S. 345, 348, 40 S. Ct. 516, 64 L. Ed. 944 (1920); see also ANTONIN SCALIA

& BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 147

(2012). 1

       Alternatively, the State could prove that the defendant knew the tool was intended

to be used in the theft of a motor vehicle. These alternatives require proof of either intent

or knowledge. Thus, mens rea is a necessary element of making or possessing motor

vehicle theft tools under RCW 9A.56.063(1).




       1
          The State sets forth significant and appreciable analysis on the rules of construction
in its brief.

                                              4
No. 37232-4-III
State v. Bacon


       The Constitution requires a charging document to include all the necessary

elements of a crime. State v. Kjorsvik, 117 Wn.2d 93, 97, 812 P.2d 86 (1991). While it

is not necessary to use the exact language of a statute, the language used must convey the

same meaning. Id. at 108. The information in this case, when viewed as a whole, failed

to notify Mr. Bacon that the crime was committed with intent or knowledge, even when

read liberally.

       We reverse and dismiss without prejudice Mr. Bacon’s conviction on count two:

making or possessing a motor vehicle theft tool.



                                             _________________________________
                                                     Staab, J.
WE CONCUR:


_________________________________
      Siddoway, A.C.J.


_________________________________
      Lawrence-Berrey, J.




                                            5